   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 1 of 176 Page ID #:5228




00104744                                                               Ghanem_00000241
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 2 of 176 Page ID #:5229




00104744                                                               Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 3 of 176 Page ID #:5230




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            319

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
    Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 4 of 176 Page ID #:5231




00103133.pdf
    Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 5 of 176 Page ID #:5232




00103134.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 6 of 176 Page ID #:5233
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 7 of 176 Page ID #:5234
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 8 of 176 Page ID #:5235
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 9 of 176 Page ID #:5236




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            320

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 10 of 176 Page ID #:5237




00103123.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 11 of 176 Page ID #:5238
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 12 of 176 Page ID #:5239
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 13 of 176 Page ID #:5240
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 14 of 176 Page ID #:5241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 15 of 176 Page ID #:5242
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 16 of 176 Page ID #:5243




00103129.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 17 of 176 Page ID #:5244
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 18 of 176 Page ID #:5245
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 19 of 176 Page ID #:5246
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 20 of 176 Page ID #:5247




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            321

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 21 of 176 Page ID #:5248




00102114.pdf
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 22 of 176 Page ID #:5249




00102115.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 23 of 176 Page ID #:5250
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 24 of 176 Page ID #:5251
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 25 of 176 Page ID #:5252
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 26 of 176 Page ID #:5253




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        322

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 27 of 176 Page ID #:5254




00096040.pdf
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 28 of 176 Page ID #:5255




00096041.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 29 of 176 Page ID #:5256
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 30 of 176 Page ID #:5257
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 31 of 176 Page ID #:5258
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 32 of 176 Page ID #:5259




                                               CASE NO.   CR 15-0704 (A)-SJO
                                                     UNITED STATES OF AMERICA
                                                VS.     GHANEM

                                               PLAINTIFF=S EXHIBIT          323

                                               DATE                               IDEN.

                                               DATE                               EVID.

                                               BY
                                                             DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 33 of 176 Page ID #:5260




00096830.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 34 of 176 Page ID #:5261




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            324

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 35 of 176 Page ID #:5262




00096322.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 36 of 176 Page ID #:5263




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        325

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 37 of 176 Page ID #:5264




00096335.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 38 of 176 Page ID #:5265
    Ghanem_00000241                                                  00096336
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 39 of 176 Page ID #:5266




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        326

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 40 of 176 Page ID #:5267




00096178.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 41 of 176 Page ID #:5268
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 42 of 176 Page ID #:5269




00096180.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 43 of 176 Page ID #:5270
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 44 of 176 Page ID #:5271
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 45 of 176 Page ID #:5272




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            327

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 46 of 176 Page ID #:5273




00093957.pdf
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 47 of 176 Page ID #:5274




00093958.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 48 of 176 Page ID #:5275
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 49 of 176 Page ID #:5276




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT       328

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 50 of 176 Page ID #:5277




00093567.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 51 of 176 Page ID #:5278




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            329

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 52 of 176 Page ID #:5279




00092706.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 53 of 176 Page ID #:5280




      0009270                                             Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 54 of 176 Page ID #:5281




      0009270                                             Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 55 of 176 Page ID #:5282




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        330

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 56 of 176 Page ID #:5283




        00142542.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 57 of 176 Page ID #:5284




        00142543.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 58 of 176 Page ID #:5285




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            331

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 59 of 176 Page ID #:5286




00092155.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 60 of 176 Page ID #:5287




    00092156                                                 Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 61 of 176 Page ID #:5288




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT       332

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 62 of 176 Page ID #:5289




00092160.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 63 of 176 Page ID #:5290




    00092161                                                 Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 64 of 176 Page ID #:5291




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            333

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 65 of 176 Page ID #:5292




00091937.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 66 of 176 Page ID #:5293
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 67 of 176 Page ID #:5294




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            334

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 68 of 176 Page ID #:5295




00091921.pdf
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 69 of 176 Page ID #:5296




0009122                                                         Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 70 of 176 Page ID #:5297




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            335

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 71 of 176 Page ID #:5298
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 72 of 176 Page ID #:5299




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        336

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 73 of 176 Page ID #:5300




00091909.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 74 of 176 Page ID #:5301




    End user certificate



    1.        Country of final destination         LYBYAN STATE
    2.        Home, address of the end user        Ministry of defense of republic of Libya, Tripoli –
                                                   Libya
    3.        Exporter                             Specialized foreign the go item
                                                   Progress
                                                   The state concern URPOBORONPROM
    4.        Importer                             Ministry of defense of republic of Libya (or any
                                                   appointed company)
    5.        Contractor                           Gateway to MENA

    Description of goods and quantity

    No.       Description of Goods                 Quantities
    1.        Ammunition 23 MM                     1,600,000
    2.        Ammunition 14.5 MM                   1,300.000
    3.        MORTAR ROUNDS 120                    12,000
    4.        GRAD 122 MM ROCKET                   10,000
    5.        AMMUNITION 7,62*54 (120CM)           4,500,000
    6.        ANTI-TANK LAUNCHER GP135Ml konkurs   50
    7.        Rocket 9 M111M facot                 150
    8.        Rocket 9M313 1 GLA – 1               50
    9.        LAUNCHER gp51g 1GLA – L              5




    00091910                                                                 Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 75 of 176 Page ID #:5302




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            337

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 76 of 176 Page ID #:5303




00091898.pdf
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 77 of 176 Page ID #:5304




00091899.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 78 of 176 Page ID #:5305
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 79 of 176 Page ID #:5306




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            338

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 80 of 176 Page ID #:5307




00091841.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 81 of 176 Page ID #:5308




    00091842                                              Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 82 of 176 Page ID #:5309




    00091843                                              Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 83 of 176 Page ID #:5310




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            339

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 84 of 176 Page ID #:5311




00091844.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 85 of 176 Page ID #:5312




    00091845                                              Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 86 of 176 Page ID #:5313




    00091846                                              Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 87 of 176 Page ID #:5314




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            340

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
       Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 88 of 176 Page ID #:5315
 From:        gorlus <gorlus@mail.ru>
 Sent:        Sunday, January 11, 2015 8:02 AM
 To:          Rami Ghanem <ramithe@gmail.com>
 Subject:
 Attach:      image001.jpg; img353.jpg




Ñ Ñ Ñ іÑ Ñ ÑSamsung
             Ñ Ñ іÑMobile




              00091621                                          Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 89 of 176 Page ID #:5316




    00091622                                              Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 90 of 176 Page ID #:5317




    00091623                                                 Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 91 of 176 Page ID #:5318




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            341

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 92 of 176 Page ID #:5319




00091618.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 93 of 176 Page ID #:5320




       00091619                                           Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 94 of 176 Page ID #:5321




              Date: Janury,5th 2015
              Reference: 1/15/DRL

              TO: PROGRESS
              State Enterprise Specialized Trade Firm
              2/10 Melnikova Str. Pavilion 14, Kyiv, 04050. Ukraine

              From: Gateway to MENA for Logistics Services
              P.O. Box 830589
              Amman – Jordan 11183

              Dear Air,

              Our company interested to buy ammunitions and
              different kind of military equipment, spare parts to the
              setae of Libya.
              We also want to send group of specialists to make
              estimation of existing armament in order to maintain and
              if necessary to upgrade and modernize it.

              Please advise us about the possibility to by items listed in
              End User Certificate attached to the letter and give us
              quotation, quantity and quality for the goods, in order to
              sigh contract and start shipment.

              Thanking you in advance

              Best Regards

              Rami Ghanem

          
              info@Gatewaymena.com
              Mobile: +37282432246




                   4281 Express Lane. Suite L7503. Sarasota, Florida 34238 USA
              Jordan: Mob: +962777100577, +962 777 333 390 E-mail info@gatewaymena.com
                              P.O. Box 830589 Amman – Jordan 11183


       00091620                                                           Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 95 of 176 Page ID #:5322




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        342

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
    Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 96 of 176 Page ID #:5323




00056456.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 97 of 176 Page ID #:5324




                                               CASE NO.   CR 15-0704 (A)-SJO
                                                     UNITED STATES OF AMERICA
                                                VS.     GHANEM

                                               PLAINTIFF=S EXHIBIT          343

                                               DATE                               IDEN.

                                               DATE                               EVID.

                                               BY
                                                             DEPUTY CLERK
                                               AO 386
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 98 of 176 Page ID #:5325




00091162.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 99 of 176 Page ID #:5326




    00091163                                              Ghanem_00000241
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 100 of 176 Page ID
                                     #:5327


                                       KAZAR BUSINESS LIMITED
%DUUDFN5RDG%HOL]H&LW\%HOL]H
$FF ,%$1 /9.%5%
6:,)7FRGH.%5%/9;;;;
75$67$.20(5&%$1.$
5,*$/$79,$

                                                                             ,QYRLFH1R                 
                   &200(5&,$/,192,&(
                                                                                 'DWH                

                                                                                                    USA dollar ($)
      &RQWUDFW1R                         7HUPRISD\PHQW                               &XUUHQF\

         2ULJLQ
,VVXHU                                          6KLSSHU([SRUWHU
                                                 .$=$5%86,1(66/,0,7('
.$=$5%86,1(66/,0,7('

%X\HU
*DWHZD\WR0(1$

 ,WHP        6\VWHP        0RGHO                       4XDQWLW\                      8QLWH3ULFH             $PRXQW


        +''6$6*%53067666($*$7(                    SFV         86             86
                                                      Total         1200   pcs                          297000.00      US$

                                                                                                              US$




             00091164                                                                      Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 101 of 176 Page ID
                                  #:5328




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            344

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 102 of 176 Page ID
                                        #:5329




00091106.pdf
   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 103 of 176 Page ID
                                     #:5330


                                       .$=$5%86,1(66/,0,7('
%DUUDFN5RDG%HOL]H&LW\%HOL]H
$FF ,%$1 /9.%5%
6:,)7FRGH.%5%/9;;;;
75$67$.20(5&%$1.$
5,*$/$79,$
hkedifier@hkedifier.com

                                                                            ,QYRLFH1R                 
                   &200(5&,$/,192,&(
                                                                                'DWH                

                                                                                                   USA dollar ($)
      &RQWUDFW1R                         7HUPRISD\PHQW                              &XUUHQF\

         2ULJLQ
,VVXHU                                          6KLSSHU([SRUWHU
                                                 .$=$5%86,1(66/,0,7('
.$=$5%86,1(66/,0,7('

%X\HU
*DWHZD\WR0(1$

 ,WHP        6\VWHP        0RGHO                         4XDQWLW\                   8QLWH3ULFH             $PRXQW


        0DLQWDQFHDQGWUDQQLQJRIWHFKQLNDOSHUVRQQHOIRUF          SFV      86             86
                                                         Total       1    pcs                          297000.00      US$

                                                                                                             US$




             00091107                                                                   Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 104 of 176 Page ID
                                  #:5331




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT        345

                                            DATE                                IDEN.

                                            DATE                                EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 105 of 176 Page ID
                                  #:5332




 00044554               Subject to Protective Order    Ghanem-00045976
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 106 of 176 Page ID
                                  #:5333




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT        346

                                            DATE                                IDEN.

                                            DATE                                EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 107 of 176 Page ID
                                        #:5334




00086188.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 108 of 176 Page ID
                                  #:5335
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 109 of 176 Page ID
                                        #:5336




00086190.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 110 of 176 Page ID
                                  #:5337
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 111 of 176 Page ID
                                  #:5338
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 112 of 176 Page ID
                                  #:5339
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 113 of 176 Page ID
                                  #:5340




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            347

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 114 of 176 Page ID
                                        #:5341




00085341.pdf
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 115 of 176 Page ID
                                        #:5342




00085342.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 116 of 176 Page ID
                                  #:5343
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 117 of 176 Page ID
                                  #:5344
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 118 of 176 Page ID
                                  #:5345




                                                                                                                


                 MinistryofDefence,
                 6DXGL$UDELD
                 RiyadhͲKSA
                 ReOurRef070320145ͲHA
                 TuesdayMarch31st2015

                 DearSirs,WehavepleasureinofferingyouthefollowingexͲstockitemsavailableforimmediate
                 shipmentfollowingissueofexportlicense.OurcompanyGatewaytoMENAwithourofferReference
                 Number070320145ͲHA,areanofficialsupplierforitemsinthebelowlistsfortheofferofOEM
                 (OriginalEquipmentManufacturer)militaryweapons.

                                                                                                     ίϫΎΟϟ΍ΩΩόϟ΍
   Ε                 ΩΎΗόϟ΍ϭ΃Ρϼγϟ΍ωϭϧ            έΎϳόϟ΍     Δόϧλϣϟ΍ΔϟϭΩϟ΍               ϱέϭϔϟ΍ϥΣηϠϟ    Ωέϔϣϟ΍έόγ
                                                                                                          
                                                                    *HRUJLD5XVVLD6HUELD
   1                     MM23έΎϴϋϊϓΪϣ     23MM       8NUDLQH%XOJDULD3RODQG        1000
                                                                            &]HFK
                                                                                                                         $83,375.00
                                                                     *HRUJLD5XVVLD6HUELD
   2                MM23έΎϴϋϊϓΪϤϠϟΩΎΘϋ   23MM      8NUDLQH%XOJDULD3RODQG       1500000
                                                                             &]HFK
                                                                                                                                     $15
                                                                     5XVVLD6HUELD*HRUJLD
   3   ΔϧΎτΒδϟ΍ΩήϔϣMM14.5έΎϴϋΔηΎηέ       14.5MM     8NUDLQH%XOJDULD3RODQG        1000
                                                                             &]HFK
                                                                                                                         $28,250.00

                         ΝϭΩΰϣMM14.5έΎϴϋΔηΎηέ                    *HRUJLD5XVVLD6HUELD
   4                                          14.5MM    8NUDLQH%XOJDULD3RODQG         3000
                                         ΔϧΎτΒδϟ΍                          &]HFK
                                                                                                                         $35,000.00
                          ϲϋΎΑέMM14.5έΎϴϋΔηΎηέ                   *HRUJLD5XVVLD6HUELD
   5                                          14.5MM     8NUDLQH%XOJDULD3RODQG        2000
                                          ΔϧΎτΒδϟ΍                        &]HFK                                     $60,000.00
                                                                    *HRUJLD5XVVLD6HUELD
   6            MM14.5έΎϴϋΔηΎηήϠϟΩΎΘϋ    14.5MM    %XOJDULD3RODQG8NUDLQH      20000000
                                                                            &]HFK
                                                                                                                                $7.38
                                                                     5XVVLD6HUELD*HRUJLD
   7           MM12.7έΎϴϋΎϜηϭΩΔηΎηέ     12.7MM     8NUDLQH%XOJDULD3RODQG        1000
                                                                             &]HFK
                                                                                                                         $15,500.00
                 βϔϧ MM12.7έΎϴϋιΎϨϗΔηΎηέ                       *HRUJLD5XVVLD6HUELD                         $13,125.00
   8                                          12.7MM    8NUDLQH%XOJDULD3RODQG         1000
                                   ΎϜηϭΪϟ΍έΎϴϋ                            &]HFK

   9       MM12.7έΎϴϋΔϳΩΎΣ΃ΔηΎηέΩΎΘϋ              5XVVLD6HUELD*HRUJLD
                                                        12.7MM   8NUDLQH%XOJDULD3RODQG       10000000
                                                                           &]HFK
                                                                                                                            $4.69
                                                                    *HRUJLD5XVVLD6HUELD
   10                   SPGͲ9Φϳέ΍ϮλϑΫΎϗ             8NUDLQH%XOJDULD3RODQG          500
                                                                            &]HFK                                     $27,875

                                                                    




                                  ([SUHVV/DQH6XLWH/6DUDVRWD)ORULGD

        00085345                                                                                        Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 119 of 176 Page ID
                                  #:5346




                                                                                                              


                                                                    5XVVLD6HUELD*HRUJLD
   11                       SPGͲ9ΥϭέΎλ                8NUDLQH%XOJDULD3RODQG     10000
                                                                            &]HFK                                  $650.00
                                                                    *HRUJLD5XVVLD6HUELD
   12                  RBGͲ7ΥϭέΎλϑΫΎϗ       40MM     8NUDLQH%XOJDULD3RODQG       1000
                                                                            &]HFK                                 $2,125.00
                                                                    5XVVLD6HUELD*HRUJLD
   13                       RBGͲ7ΥϭέΎλ       40MM      8NUDLQH%XOJDULD3RODQG     20000
                                                                            &]HFK                                  $300.00
                                                                    *HRUJLD5XVVLD6HUELD
   14                  MM120έΎϴϋϥϭΎϫ        120MM    8NUDLQH%XOJDULD3RODQG       500
                                                                            &]HFK                                $17,000.00
                                                                    *HRUJLD5XVVLD6HUELD
   15             MM120έΎϴϋϥϭΎϫΓήΒϨϗ      120MM     3RODQG8NUDLQH%XOJDULD      1000
                                                                            &]HFK
                                                                                                                     $262.50
                                                                     *HRUJLD5XVVLD6HUELD
   16                    MM82έΎϴϋϥϭΎϫ       82MM      8NUDLQH%XOJDULD3RODQG      1000
                                                                             &]HFK
                                                                                                                    $8,375.00
                                                                     5XVVLD6HUELD*HRUJLD
   17               MM82έΎϴϋϥϭΎϫΓήΒϨϗ      82MM       8NUDLQH%XOJDULD3RODQG    100000
                                                                             &]HFK                                $218.75
                                                                     *HRUJLD5XVVLD6HUELD
   18                   MM60έΎϴϋϥϭΎϫ       60MM      8NUDLQH%XOJDULD3RODQG      1000
                                                                             &]HFK                               $7,337.50
                                                                    *HRUJLD5XVVLD6HUELD
   19                MM60έΎϴϋϥϭΎϫΓήΒϨϗ      60MM       8NUDLQH%XOJDULD3RODQG     7000
                                                                            &]HFK                                 $206.25
                                                                     5XVVLD6HUELD*HRUJLD
   20            MM7.62έΎϴϋBKCΔηΎηέ        7.62MM     8NUDLQH%XOJDULD3RODQG    10000
                                                                             &]HFK                               $4,812.50
                    Ε΍ΫMM7.62έΎϴϋBKCΔηΎηέ                     *HRUJLD5XVVLD6HUELD
   21                                           7.62MM     8NUDLQH%XOJDULD3RODQG      1000
                        BKCέΎϴϋβϔϧ κϨϘϠϟέϮυΎϧ                           &]HFK                              $11,125.00
                                                                   5XVVLD6HUELD*HRUJLD
   22       MM7.62έΎϴϋBKCΔηΎηήϠϟΩΎΘϋ      7.62MM    8NUDLQH%XOJDULD3RODQG     50000000
                                                                            &]HFK                                      $0.45
                                                                 *HRUJLD5XVVLD6HUELD
   23
                        κϤΧ΃ϒμϧϑϮϜϨηϼϛΔϴϗΪϨΑ       7.62MM 8NUDLQH%XOJDULD3RODQG         100000
                                ϱϮτϳϲϧΪόϣκϤΧ΃                         &]HFK                                     $280.00
                                                                    *HRUJLD5XVVLD6HUELD
   24                 ϑϮϜϨηϼϛΔϴϗΪϨΒϠϟΩΎΘϋ   7.62MM     3RODQG8NUDLQH%XOJDULD    50000000
                                                                             &]HFK                                    $0.30
                                                                     5XVVLD6HUELD*HRUJLD
   26                         ΔϴϣϮΠϫΔϧΎϣέ               8NUDLQH%XOJDULD3RODQG    10000
                                                                              &]HFK                                  $81.25
                                                                     *HRUJLD5XVVLD6HUELD
   27                          ΔϴϋΎϓΩΔϧΎϣέ             8NUDLQH%XOJDULD3RODQG      5000
                                                                              &]HFK                                  $81.25
                                                                     5XVVLD6HUELD*HRUJLD
   28                            ϥΎΧΩΔϧΎϣέ              8NUDLQH%XOJDULD3RODQG     5000
                                                                              &]HFK                                  $81.25
                                                                     *HRUJLD5XVVLD6HUELD
   29                            ϥΎΧΩΔϧΎϣέ             3RODQG8NUDLQH%XOJDULD      5000
                                                                              &]HFK                                  $81.25
                                                                   5XVVLD6HUELD*HRUJLD
                                    ΔϴΗϮλΔϧΎϣέ             8NUDLQH%XOJDULD3RODQG       5000
                                                                            &]HFK                                     $81.25
                                                                    *HRUJLD5XVVLD6HUELD
   30                         ϱ΍έ΍ήΣέϮυΎϧ               8NUDLQH%XOJDULD3RODQG     1000
                                                                             &]HFK                               $10,500.00
                                                                     5XVVLD6HUELD*HRUJLD
   31                            ϲϠϴϟέϮυΎϧ              8NUDLQH%XOJDULD3RODQG     5000
                                                                              &]HFK                               $5,250.00
                                 ([SUHVV/DQH6XLWH/6DUDVRWD)ORULGD

        00085345                                                                                     Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 120 of 176 Page ID
                                  #:5347




                                                                                                                              


                                                                                *HRUJLD5XVVLD6HUELD
   32                                  ϱέΎϬϧέϮυΎϧ                 8NUDLQH%XOJDULD3RODQG          10000
                                                                                         &]HFK                                    $2,250.00
                                                                                5XVVLD6HUELD*HRUJLD
   33        ϞΟέϷ΃ Γΰϴϛήϟ΍ϊϣϱΩϭΪΣΐϗήϣ                          8NUDLQH%XOJDULD3RODQG          200
                                                                                         &]HFK                                   $65,500.00
                                                                                 *HRUJLD5XVVLD6HUELD
       34                             Ω΍ΩϬϣέϳϭϧΗϥΎΧΩϥϭΎϫ    60MM     8NUDLQH%XOJDULD3RODQG           30000
                                                                                        &]HFK                                         $205
                                                                                 *HRUJLD5XVVLD6HUELD
       35                             Ω΍ΩϬϣέϳϭϧΗϥΎΧΩϥϭΎϫ    81MM     8NUDLQH%XOJDULD3RODQG           30000
                                                                                        &]HFK                                         $291
                                                                                 *HRUJLD5XVVLD6HUELD
       36                             Ω΍ΩϬϣέϳϭϧΗϥΎΧΩϥϭΎϫ    82MM     8NUDLQH%XOJDULD3RODQG           30000
                                                                                        &]HFK                                         $297
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
                                                                              %XOJDULD3RODQG&]HFK
       37                             Ω΍ΩϬϣέϳϭϧΗϥΎΧΩϥϭΎϫ    120MM                                          30000
                                                                                                                                        $620
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
                                                                              %XOJDULD3RODQG&]HFK
       38                      T54T72ίϣ΍έΑΔΑΎΑΩΥϭέΎλ        105MM                                          50000
                                                                                                                                        $595
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
                                                                              %XOJDULD3RODQG&]HFK
       39               ϯΩϣϟ΍ΩϳόΑϭΏϳέϗD30ΔϳόϓΩϣΥϭέΎλ       123MM                                          200000
                                                                                                                                        $530
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
                                                                              %XOJDULD3RODQG&]HFK
       40               ϯΩϣϟ΍ΩϳόΑϭΏϳέϗD30ΔϳόϓΩϣΥϭέΎλ       135MM                                          50000
                                                                                                                                        $780
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
                                                                              %XOJDULD3RODQG&]HFK
       41               ϯΩϣϟ΍ΩϳόΑϭΏϳέϗD30ΔϳόϓΩϣΥϭέΎλ       150MM                                          60000
                                                                                                                                        $920
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
       42               ϯΩϣϟ΍ΩϳόΑϭΏϳέϗD30ΔϳόϓΩϣΥϭέΎλ       120MM   %XOJDULD3RODQG&]HFK              100000
                                                                                                                                        $570
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
       43         ϯΩϣϟ΍ΩϳόΑϭΏέϳϗD30ΔϳΑϭΑϧ΍ΔϣΟ΍έΥϭέΎλ      159MM   %XOJDULD3RODQG&]HFK              50000
                                                                                                                                        $940
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
       44                ϯΩϣϟ΍ΩϳόΑϭΏϳέϗΔϛέΣϟ΍ΔϳΗ΍ΫΔϳόϓΩϣ   140MM   %XOJDULD3RODQG&]HFK                50
                                                                                                                                   $1,500,000
                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
                                                                                                                                         $550
       45                    ωϭέΩϟ΍ϭιΎΧη΍ϸϟΔϓΫΎϗΥϭέΎλ         122MM   %XOJDULD3RODQG&]HFK              

                                                                              *HRUJLD5XVVLD6HUELD8NUDLQH
       46                                     ΎηϭϳΗΎϛΥϭέΎλ      122MM   %XOJDULD3RODQG&]HFK              
                                                                                                                                       $555$
                

                
                
                
                
                
                
                                     ([SUHVV/DQH6XLWH/6DUDVRWD)ORULGD

        00085345                                                                                                     Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 121 of 176 Page ID
                                  #:5348




                                                                                            


       
       PROCEDURES:
       Ourofferisvaluedfor2weeksfromtheabovedateoffered

        %X\HU UHVSRQGV ZLWK DFFHSWDQFH OHWWHU RI RIIHU DQGRU ,&32 DQG LVVXHV (8& (QG 8VHU
       &HUWLILFDWH  DQGRU ,PSRUW /LFHQVH WR WKH 6WDWH (QWHUSULVH RU 'HVLJQDWHG 0DQXIDFWXULQJ
       (QWHUSULVH
       %X\HUZLUHV )LIW\3HUFHQW DQG )LIW\3HUFHQW RIEDODQFHXSRQH[SRUWOLFHQVH
       DSSURYDODQGHPEDUNDWLRQRIFKDUWHUDWLQVSHFWLRQIRUUHDGLQHVVDQGSULRUWRGHOLYHU\IRUWKH
       VFKHGXOLQJRIFKDUWHUV 3OHDVHQRWHDQ\FKDQJHRUGHUVPRGLILFDWLRQVDGGLWLRQDOHTXLSPHQWRI
       EDVHPRGHORIIHUHGDUHVXEMHFWWRDGGLWLRQDOFKDUJHVDERYHDQGEH\RQGWKHRULJLQDORIIHUDQGRU
       RULJLQDOFRQWUDFW 
            %X\HU DQG 6HOOHU VLJQV FRQWUDFW DQG DPHQGLQJ DQQH[HV RU FKDQJH RUGHUV WKDW VKDOO
       VXSHUVHGHDQ\RIIHULQZULWLQJRUYHUEDOO\
       ,QUHIHUHQFHWR2IILFLDO2IIHU1R+$WKHGHOLYHUDEOHVRILWHPVWRWKHFRQVLJQHH
       DUHVSHFLILHGDFFRUGLQJWRWKHIROORZLQJ*7&V JHQHUDOWHUPV FRQGLWLRQV 
       
       ,WHPV2(00LOLWDU\(TXLSPHQW
       :DUUDQW\6L[  PRQWKVRQFUDIWVPDQVKLSRUPDQXIDFWXUHUVGHIHFWV
       'HOLYHU\7LPHOLQHGD\VDIWHUVXEPLWWLQJ(8&770GHSRVLWRI )LIW\3HUFHQW WR
       VHFXUHHTXLSPHQW 7KLUW\3HUFHQW SULRUWRH[SRUWOLFHQVHDSSURYDOSURFHVVDQGEDODQFH
       RI )LIW\3HUFHQW RQLQVSHFWLRQDQGGXHEHIRUHORDGLQJRQGHVLJQDWHGFKDUWHU V 
       &RQGLWLRQV*UDQG7RWDO1HW3ULFHDVRIIHUHGLQGLFDWHGDERYHDUHWREHEDVHGRQ
       GHOLYHU\RI&)5%DVLVWR.6$ DQ\SRUW ,QVXUDQFH )UHLJKW&RVWIURP)&$RU([:RUNV
       3ODQWWR&)5DOOLQFOXVLYH
       0HWKRG770:LUHIRUGHSRVLWDQGEDODQFHIRURULJLQDOIXOOQHWDPRXQW&RQGLWLRQV
       *UDQG7RWDO1HW3ULFHDVRIIHUHGLQGLFDWHGDERYHDUHWREHEDVHGRQGHOLYHU\RI&)5%DVLVWR
       .6$LQVWDOODWLRQ,QVXUDQFH )UHLJKW&RVWIURP)&$RU([:RUNV3ODQWWR&)5DOOLQFOXVLYH
       0HWKRG770:LUHIRUGHSRVLWDQGEDODQFHIRURULJLQDOIXOOQHWDPRXQW
       
       6KRXOG\RXKDYHDQ\TXHVWLRQVLQUHJDUGVWRWKLV2IILFLDO&RUSRUDWH2IIHUSOHDVHQRWKHVLWDWH
       WRJLYHPHDFDOODWQXPEHUIURP+37282432246RU86PRELOH

       
       
       CEO&ManagingDirector

                    
       RamiGhanem
       info@Gatewaymena.com
       Mobile:+37282432246
       

                         ([SUHVV/DQH6XLWH/6DUDVRWD)ORULGD

     00085345                                                                          Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 122 of 176 Page ID
                                  #:5349




 00085349                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 123 of 176 Page ID
                                  #:5350




 00085349                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 124 of 176 Page ID
                                  #:5351




 00085349                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 125 of 176 Page ID
                                  #:5352




 00085349                                                Ghanem_00000241
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 126 of 176 Page ID
                                        #:5353




00085353.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 127 of 176 Page ID
                                  #:5354
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 128 of 176 Page ID
                                  #:5355
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 129 of 176 Page ID
                                  #:5356
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 130 of 176 Page ID
                                  #:5357
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 131 of 176 Page ID
                                  #:5358
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 132 of 176 Page ID
                                  #:5359




 00085359                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 133 of 176 Page ID
                                  #:5360




 00085359                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 134 of 176 Page ID
                                  #:5361




 00085359                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 135 of 176 Page ID
                                  #:5362




 00085359                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 136 of 176 Page ID
                                  #:5363




 00085359                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 137 of 176 Page ID
                                  #:5364




 00085359                                                Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 138 of 176 Page ID
                                  #:5365




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT       348

                                            DATE                                IDEN.

                                            DATE                                EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
       Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 139 of 176 Page ID
                                         #:5366




00034056.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 140 of 176 Page ID
                                  #:5367
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 141 of 176 Page ID
                                  #:5368
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 142 of 176 Page ID
                                  #:5369
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 143 of 176 Page ID
                                  #:5370




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            349

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 144 of 176 Page ID
                                        #:5371




00079164.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 145 of 176 Page ID
                                  #:5372
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 146 of 176 Page ID
                                        #:5373




00079166.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 147 of 176 Page ID
                                  #:5374
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 148 of 176 Page ID
                                  #:5375




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT        350

                                            DATE                                IDEN.

                                            DATE                                EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 149 of 176 Page ID
                                   #:5376


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078517                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 150 of 176 Page ID
                                   #:5377


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078516                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 151 of 176 Page ID
                                   #:5378


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078515                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 152 of 176 Page ID
                                   #:5379


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078514                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 153 of 176 Page ID
                                   #:5380


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078513                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 154 of 176 Page ID
                                   #:5381


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078512                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 155 of 176 Page ID
                                   #:5382


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078511                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 156 of 176 Page ID
                                   #:5383


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078510                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 157 of 176 Page ID
                                   #:5384


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078509                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 158 of 176 Page ID
                                   #:5385


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078508                                                 Ghanem-00072443
 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 159 of 176 Page ID
                                   #:5386


)URP        0LVV/HYLPXVDOHYL#\DKRRFRP!
6HQW        7KXUVGD\-XQH30
7R          UDPLWKHUDPLWKH#JPDLOFRP!
6XEMHFW




                                                               ʩʬʹ L3KRQHʤʮʧʬʹʰ




  00078507                                                 Ghanem-00072443
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 160 of 176 Page ID
                                  #:5387




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            351

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386
      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 161 of 176 Page ID
                                        #:5388




00075191.pdf
Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 162 of 176 Page ID
                                  #:5389




        Black Star MANPAD Missile Weapon System




    00075192                                      Ghanem-00072443-0001
                       General Introduction




00075192
                                Black     Star,   a   new   generation
                             MANPAD        missile    weapon    system
                             developed for future combat,
                                                   ombat, iss designed
                                                              d
                             to en
                                engage
                                 ngage various ultra-low a
                                               ultra-low and low
                             altitude
                                itude targets.
                                      tar      It has all-aspe
                                                      all-aspect
                                                              ct attack,
                                                                                                             #:5390




                             anti-infrared decoy and       and
                                                   d “fire and forget”
                             abilities
                             abilities.




Ghanem-00072443-0002
                                                                           Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 163 of 176 Page ID
                       Characteristics of Black Star missile




00075192
                                 1
                                     High anti-jamming capability

                                 2
                                               Large combat area
                                 3
                                          High guidance accuracy
                                                                                                        #:5391




                                 4
                                            High killing capability

                                 5
                                                   Easy operation

                                 6
                                           Convenient upgrading




Ghanem-00072443-0003
                                                                      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 164 of 176 Page ID
                            Characteristics of Black Star missile




00075192
                       1
                           High anti-jamming capability


                                                          zIR/UV two color rosette scan system
                                                             larger scanning field of view
                                                             High sensitivity
                                                             High space resolution
                                                                                                                                            #:5392




                                                          zExcellent anti-jamming capability
                                                             IR/UV double spectrum ratio discrimination
                                                             quasi-imaging identification
                                                             high speed digital information processing




Ghanem-00072443-0004
                                                                                                          Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 165 of 176 Page ID
                           Characteristics of Black Star missile
                       2




00075192
                                Large combat area




                                                    zAdvanced optical system enables the missile
                                                    with high sensitivity and enhances its
                                                                                                                                     #:5393




                                                    capability of detecting small targets.
                                                    zHigh energy solid rocket motor allows the
                                                    killing range up to 6km.




Ghanem-00072443-0005
                                                                                                   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 166 of 176 Page ID
                           Characteristics of Black Star missile




00075192
                       3
                             High guidance accuracy




                                                      zTwo different guidance parameters for
                                                      head-on and tail-chase modes
                                                                                                                                   #:5394




                                                      zOptimized proportion guidance law,
                                                      zGuidance parameter adaptively
                                                      zInitial guidance technology
                                                      zForward offset at terminal flight phase




Ghanem-00072443-0006
                                                                                                 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 167 of 176 Page ID
                           Characteristics of Black Star missile
                       4




00075192
                              High killing capability



                                                        zLaser-proximity/impact fuze

                                                        zWarhead with focusing plus small
                                                                                                                                     #:5395




                                                        dispersing angle fragments.

                                                        zThe fuze-warhead coordination

                                                        parameter preset in different situations




Ghanem-00072443-0007
                                                                                                   Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 168 of 176 Page ID
                           Characteristics of missile
                       5




00075192
                            Easy operation




                                      zDirect aiming & firing technology to ease
                                      operation
                                                                                                                        #:5396




                                      zShooter fire the missile along target aiming
                                      line directly, without adding lead angle




Ghanem-00072443-0008
                                                                                      Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 169 of 176 Page ID
                                       Characteristics of missile
                       6




00075192
                                  Convenient upgrading


                           Full digitized technology.
                           CAN bus design
                           software of onboard computer can be upgraded easily
                                                                                                                   #:5397




                           via bus upgrading




Ghanem-00072443-0009
                                                                                 Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 170 of 176 Page ID
                                 Characteristics of missile
                       7




00075192
                               Extended application


                           Text in     Missile system on high mobile jeep
                            here
                                                                                                                         #:5398




                                                                             Text in
                                        Missile system on armored truck       here


                           Text in
                                         Missile-gun integration system
                            here


                                      Missile system on armored helicopter   Text in




Ghanem-00072443-0010
                                                                              here
                                                                                       Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 171 of 176 Page ID
                                 Composition of Weapon System




00075192
                                     Energy Unit
                                                                      Guidance
                                                      Launch Tube      Section
                                    Missile-in-Tube
                                                                    Fuze/ Warhead
                                                        Missile        section
                       Missile        Firing Unit
                       System                                           Motor
                                    Test Equipment
                                                                                                                      #:5399




                                     Optical Sight


                                       Night Sight


                                      Training




Ghanem-00072443-0011
                                      Simulator
                                                                                    Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 172 of 176 Page ID
                                          Main specifications




00075192
                                    ˖
                       •Main targets˖                Fighters, Helicopters, Cruise missiles
                                                     and UAVs
                       •Max. target speed            ≤360 m/s (Head-on/cross shortcut)
                                                     ≤320 m/s (Tail-chase)
                       •Target maneuverability       ≤6g

                       •Max. interception altitude                      4000m
                                                                                                                                #:5400




                       •Min. interception altitude                      10m
                       •Max. interception range                         6000m
                       •Min. interception range                         500m

                       •Guidance accuracy                                 1.5m
                       •Single shot kill probability                      ≥0.8
                       •Reliability of weapon system                      ≥0.9
                       •Weight of basic combat equipment                  ≤18kg
                       •Length of missile-in-tube                         ≤1.7m




Ghanem-00072443-0012
                       •Service life                 10 years (free of maintenance)
                                                                                              Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 173 of 176 Page ID




                       •Life extension:              10 years
                                         Main specifications




00075192
                       Anti-jamming capability
                           •Resistance to natural background, ground object and
                           electromagnetic interferences
                           •Countering IR decoy
                           •Countering infrared modulated jammer
                                                                                                                    #:5401




Ghanem-00072443-0013
                                                                                  Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 174 of 176 Page ID
                                                         Missile




00075192
                                                                                                                 #:5402




                       •   Max. diameter      72mm
                       •   Initial weight     ≤11.5kg
                       •   Cruise speed       ≥600 m/s
                       Guidance
                                    Fuze                    Motor
                                                            M       Tail Fin
                        •Section
                            Maneuverability   ≥18gWarhead




Ghanem-00072443-0014
                                                                               Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 175 of 176 Page ID
                                    Advanced Full Digital IR/UV two-color
                                     rosette scan quasi-imaging Seeker




00075192
                       • IR (3 – 5 μm) / UV (0.3 - 0.5 μm) two-
                         color detector
                       • rosette scan system
                       • Searching Field of View: f1.5e
                       • High sensitivity
                                                                                                              #:5403




                       • High space resolution
                       • Various measures to achieve excellent
                         anti-interference ability
                       • Full digitized design FPGA+DSP,
                         software upgradeable
                       • 100% indigenous product




Ghanem-00072443-0015
                                                                            Case 2:15-cr-00704-SJO Document 431-2 Filed 05/13/19 Page 176 of 176 Page ID
